Morgan, J.
The suit is upon the following obligation :
“Twelve months after date I, P. H. Kemp, as principal, and T. B. Kemp and S. W. Kemp, as securities, promise to pay Jesse A. Mathews, or bearer, twelve hundred ($1200) dollars for value received.
January 1, 1873.
(Signed) P. H. Kemp,
T. B. Kemp,
S. W. Kemp.
T. B. Kemp and S. W. Kemp pleaded that they were securities only, pointed out property of the principal, and deposited money to have it discussed. There was judgment m solido against them all. T. B. Kemp appeals.
The question we have to determine (all others having been abandoned), is as to the appellant’s plea of discussion. Is he bound as principal, or is he only bound as surety ? It seems to us the question *204is answered, in terms, by the instrument sued upon. In this view of the case the judgment which refused the surety the right to have the property of the principal discussed, he having pointed out the same, and furnished the necessary money therefor, is erroneous.
It is therefore ordered, adjudged and decreed, that the judgment of the district court as regards the appellant, T. B. Kemp, be avoided, annulled and reversed, and that the case be remanded to be proceeded with according to law, appellee to pay the costs.